Case: 3:19-cr-00088-TMR Doc #: 17 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 77

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-VS- Case No. 3:19-CR-88

Judge Thomas M. Rose
ROBERT HESPETH,

Defendant.

 

JUDGMENT ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND IMPOSING SENTENCE

 

Pursuant to the record set forth in open court on January 15, 2021, the Defendant appeared
with Counsel via video conference. He entered an admission to Violation #5 of an Amended
Petition filed December 7, 2020 (doc. 15). Government moved to withdraw Violation #6 to which
the Court GRANTED. The Court accepted the admission to Violation #5 finding Defendant had
violated the conditions of his supervised release as alleged and proceeded immediately to sentencing.
The Court ORDERED that:

The Defendant is hereby committed to the custody of the United States Bureau of Prisons
to be imprisoned for a term of six (6) months. The sentence will not be followed by any period of
supervised release. He shall self surrender to the United States Marshal Service in Dayton, Ohio, on
Tuesday, January 19, 2021 no later than 12:00 p.m.

The Court recommends to the Bureau of Prisons that the Defendant be accorded all allowable
presentence credit for time spent incarcerated and he be incarcerated as close to his home in the
Dayton, Ohio area as possible consistent with his security status.

The Defendant was explained his right of appeal and indicated an understanding of same. The
Defendant is remanded to the custody of the U.S. Marshal. ,

  
  

IT IS SO ORDERED.

  

Date: January 15, 2021 \
Fee

ITED STATES DISTRICT COURT

 
